Citation Nr: 0007614	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  98-10 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a neck disorder.  

2.  Entitlement to service connection for a skin disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel
INTRODUCTION

The veteran had active duty from January 1966 to October 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Board notes that the veteran originally appealed the 
denial of service connection for post-traumatic stress 
disorder.  In a December 1997 rating decision, the RO 
resolved the issue in the veteran's favor.  Accordingly, the 
issue is not currently before the Board.  

The issue of entitlement to service connection for a skin 
disorder is addressed in the REMAND portion of the decision, 
below.


FINDING OF FACT

There is no competent medical evidence of a nexus between the 
veteran's alleged neck disorder and his period of active duty 
service.  


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a neck disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.102 (1999).    



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).   

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establish that 
the disorder was incurred in-service.  38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d).

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

VA cannot undertake to assist a veteran in developing facts 
pertinent to his claim until and unless the veteran submits a 
well grounded claim.  Morton v. West, 12 Vet. App. 477, 486 
(1999).

The Board finds that the veteran's claim for service 
connection for a neck disorder is not well grounded.  The 
first requirement of a well grounded claim is medical 
evidence of a current disability.  In this case, there is no 
medical evidence of a diagnosis.  The November 1997 VA fee-
basis neurological examination report indicates that, 
although cervical radiculopathy could not be ruled out, there 
were no present symptoms clearly indicative of cervical 
radiculopathy.  Otherwise, there is simply no medical 
evidence of record that suggests the veteran has any current 
neck disorder.  A claim is not well grounded if there is no 
present disability.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  Moreover, when there is no medical evidence of a 
current disability, there necessarily can be no competent 
medical evidence of a nexus between the disability and 
service.  Epps, 126 F.3d at 1468.  

During the February 2000 hearing, the veteran testified that 
he injured his neck in service and continued to have neck 
problems after his discharge.  However, service medical 
records do not reflect treatment for neck problems in 
service.  Continuity of symptomatology may serve as a basis 
for service connection. The Board emphasizes that the 
provisions of 38 C.F.R. § 3.303(b) do not relieve a veteran 
of the burden of providing a medical nexus in order to 
establish a well-grounded claim.  Rather, a veteran diagnosed 
with a chronic disorder must still provide a medical nexus 
between the current disorder and the putative continuous 
symptomatology.  Voerth v. West, 13 Vet. App. 117, 120 
(1999); McManaway v. West, 13 Vet. App. 60, 66 (1999). 

The veteran has expressed his personal belief that he has a 
neck disorder that is related to service.  The Board 
acknowledges that the veteran served as a medical specialist 
in service in 1966 and 1967, more than 30 years ago.  
However, the evidence of record shows that, after service, 
the veteran pursued training and employment as an electronic 
technician rather than medicine.  Because the veteran is a 
lay person, he is competent to relate and describe symptoms, 
but he is not competent to offer an opinion on matters that 
require medical knowledge, such as a diagnosis or 
determination of etiology.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.   

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for service 
connection for a neck disorder.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.102; Epps, 126 F.3d at 1468.  Therefore, the 
duty to assist is not triggered and VA has no obligation to 
further develop the veteran's claim.  Epps, 126 F.3d at 1469; 
Morton, 12 Vet. App. at 486; Grivois v. Brown, 5 Vet. 
App. 136, 140 (1994).

If the veteran wishes to complete his application for service 
connection for a neck disorder, he should provide the RO with 
medical evidence showing that he currently has a neck 
disorder that is in some way related to his period of active 
duty service.  38 U.S.C.A. § 5103(a); Robinette, 8 Vet. 
App. at 77-80.   


ORDER

Service connection for a neck disorder is denied.  



REMAND

The veteran seeks entitlement to service connection for a 
skin disorder.  He specifically alleges that he incurred a 
chronic skin disorder from exposure to Agent Orange during 
active duty service in Vietnam.  In connection with this 
claim, the veteran submitted a copy of the August 1997 VA 
Agent Orange Registry Examination post-examination letter.  
The letter indicates that examination showed seborrheic 
keratitis.  During his February 2000 hearing, the veteran 
testified that the examiner said the skin disorder could be 
related to Agent Orange.  However, the report of the 
examination is not of record.  The Board is charged with 
constructive, if not actual, knowledge of evidence generated 
by VA.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should secure a copy of the 
report of the veteran's VA Agent Orange 
Registry Examination and associate the 
report with the claims folder.

2.  After completing any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
veteran's claim of service connection for 
a skin disorder.  If the disposition 
remains unfavorable to the veteran, the 
RO should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

	

		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

